Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 09/06/2022. Currently, claims 1-20 are pending in the application.

Election/Restrictions

Applicant's election of Species C, E and G in the reply filed on 09/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No US 11037914 B2 in view of KAMURA et al (US 20160372528 A1), KIM et al (US 20170092820 A1) and  Bibl et al (US 20140367633 A1). In this case, Claims 1-20 of this application recite elements and their arrangements in a light emitting display device in claims 1-17 of U.S. Patent No. US 11037914 B2, wherein the missing limitations are taught in view of KAMURA et al (US 20160372528 A1), KIM et al (US 20170092820 A1) and  Bibl et al (US 20140367633 A1).



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 7, 9-13, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAMURA et al (US 20160372528 A1).

Regarding claim 1, Figure 22 of KAMURA discloses a light emitting display device comprising: 
a display area including a first sub-pixel area (at 142, [0119]), a second sub-pixel area (at 152) and a third sub-pixel area (at 162); 
a first sub-pixel (14, [0119]) comprising a first light emitting element (45/46/47, [0413]) in the first sub-pixel area; 
a second sub-pixel (15, [0119]) comprising a second light emitting element (under 152 in 43) in the second sub-pixel area; 
a third sub-pixel (16, [0119]) comprising a third light emitting element (under 162 in 43) in the third sub-pixel area; 
a first color conversion layer (43+142) in the first sub-pixel area, the first color conversion layer overlapping the first light emitting element; 
a first color filter (141, [0119], please see Figure 21 for 141) over the first color conversion layer; and 
a partition wall (48) between the first sub-pixel, the second sub-pixel and the third sub-pixel, the partition wall surrounding the first color conversion layer, wherein the first color conversion layer comprises a first surface (top surface of 142) adjacent to the first color filter and a second surface (bottom surface of 43) adjacent to the first light emitting element (45/46/47, [0413]), and wherein the second surface of the first color conversion layer comprises a plurality of steps (step forms on both side of 45/46/47).

Regarding claim 2, Figure 22 of KAMURA discloses that the light emitting display device according to claim 1, wherein the first light emitting element (under 142 in 43), the second light emitting element (under 152 in 43) and the third light emitting element (under 162 in 43) are configured to emit light of a substantially same color (blue lights, [0003]).

Regarding claim 4, Figure 22 of KAMURA discloses that the light emitting display device according to claim 1, further comprising: 
a second color conversion layer (43+152) in the second sub-pixel area (at 152), the second color conversion layer overlapping the second light emitting element (under 152 in 43) and surrounded by the partition wall (48); and 
a second color filter (151, please see Figure 21, [0119]) over the second color conversion layer.

Regarding claim 7, Figure 22 of KAMURA discloses that the light emitting display device according to claim 1, further comprising: 
a light scattering layer (162, [0119]) in the third sub-pixel area (at 162), the light scattering layer overlapping the third light emitting element (under 162 in 43) and surrounded by the partition wall (48); and 
a third color filter (161, [0119], please see Figure 21) over the light scattering layer.



Regarding claim 9, Figure 22 of KAMURA discloses that the light emitting display device according to claim 1, further comprising a reflective layer (40) on a surface of the partition wall (48, [0411]).

Regarding claim 10, Figure 22 of KAMURA discloses that the light emitting display device according to claim 1, wherein a height of the partition wall (48) is greater than or equal to a height of the first color conversion layer (142+43).

Regarding claim 11, Figure 22 of KAMURA discloses that the light emitting display device according to claim 1, wherein the first sub-pixel (14) further comprises: a first contact electrode (in 24, [0243]) on a first end of the first light emitting element (45/46/47); 
a second contact electrode (not shown but need one for connecting cathode 47 on top of the emitting device) on a second end of the first light emitting element; and 
an insulating layer (29) on at least one of the first contact electrode and the second contact electrode.

Regarding claim 12, Figure 22 of KAMURA discloses a light emitting display device comprising: 
a display area including a first sub-pixel area (at 142, [0119]), a second sub-pixel area (at 152) and a third sub-pixel area (at 162); 
a first sub-pixel (14, [0119]) comprising a first light emitting element (under 142 in 43) in the first sub-pixel area; 
a second sub-pixel (15, [0119]) comprising a second light emitting element (under 152 in 43) in the second sub-pixel area; 
third sub-pixel (16, [0119]) comprising a third light emitting element (under 162 in 43) in the third sub-pixel area; 
a first color conversion layer (43+142, [0119]) in the first sub-pixel area, the first color conversion layer overlapping the first light emitting element; 
a first color filter (141, please see Figure 21, [0119]) over the first color conversion layer; and 
a partition wall (48+40) between the first sub-pixel, the second sub-pixel and the third sub-pixel, wherein the partition wall comprises a first layer (48) and a second layer (40) on the first layer, and wherein the second layer (40) of the partition wall surrounds the first color conversion layer.

Regarding claim 13, Figure 22 of KAMURA discloses that the light emitting display device according to claim 12, wherein the first light emitting element (under 142 in 43, [0119]), the second light emitting element (under 152 in 43) and the third light emitting element (under 162 in 43) are configured to emit light of a substantially same color (blue, [0003]).

Regarding claim 15, Figure 22 of KAMURA discloses that the light emitting display device according to claim 12, further comprising: 
a second color conversion layer (43+152, [0119]) in the second sub-pixel area, the second color conversion layer overlapping the second light emitting element and surrounded by the partition wall (48+40); and 
a second color filter (151, please see Figure 21, [0119]) over the second color conversion layer.


Regarding claim 18, Figure 22 of KAMURA discloses that the light emitting display device according to claim 12, further comprising: 
a light scattering layer (162, [0119]) in the third sub-pixel area, the light scattering layer overlapping the third light emitting element (under 162) and surrounded by the partition wall (48+40); and a third color filter (161, [0119]) over the light scattering layer.

Regarding claim 20, Figure 22 of KAMURA discloses that the light emitting display device according to claim 12, wherein the first sub-pixel (14) further comprises: a first contact electrode (in 24, [0243]) on a first end of the first light emitting element (45/46/47); 
a second contact electrode (not shown but need one for connecting cathode 47 on top of the emitting device) on a second end of the first light emitting element; and 
an insulating layer (29) on at least one of the first contact electrode and the second contact electrode.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5-6, 14 and 16-17  are rejected under 35 U.S.C. 103 as being obvious over KAMURA et al (US 20160372528 A1) in view of KIM et al (US 20170092820 A1).

Regarding claims 3 and 14, Figure 22 of KAMURA discloses that the light emitting display device according to claim 2 (or 13), wherein the first light emitting element, the second light emitting element and the third light emitting element are configured to emit blue light ([0003]), and wherein the first color filter (141, [0119]) comprises a red color filter.

KAMURA do not teach wherein the first color conversion layer comprises red quantum dots.

However, KIM is a pertinent art which teaches a light emitting structure, wherein Figure 17B and 19 of KIM disclose a light emitting display device ([0128]) comprising: a display element layer comprising a plurality of light emitting elements (with C1, C2 and C3), wherein a first wavelength conversion layer (151a), a second wavelength conversion layer (151b) and a third wavelength conversion layer (151c) over the emitting devices ([0047]). KIM further teaches that the wavelength conversion layers 151a, 151b, and 151c may include various wavelength conversion materials such as a phosphor or a quantum dot ([0073]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use quantum dots instead of phosphor in the device of KAMURA according to the teaching of KIM in order to have improved light emitting efficiency, Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claims 5 and 16, Figure 22 of KAMURA discloses that the light emitting display device according to claim 4 (or claim 15), wherein the first light emitting element, the second light emitting element and the third light emitting element are configured to emit blue light ([0003]), and wherein the first color filter (141) comprises a red color filter and the second color filter (151) comprises a green color filter ([0119]).

KAMURA does not teach wherein the first color conversion layer comprises red quantum dots and the second color conversion layer comprises green quantum dots.

However, KIM is a pertinent art which teaches a light emitting structure, wherein Figure 17B and 19 of KIM disclose a light emitting display device ([0128]) comprising: a display element layer comprising a plurality of light emitting elements (with C1, C2 and C3), wherein a first wavelength conversion layer (151a), a second wavelength conversion layer (151b) and a third wavelength conversion layer (151c) over the emitting device ([0047]). KIM further teaches that the wavelength conversion layers 151a, 151b, and 151c may include various wavelength conversion materials such as a phosphor or a quantum dot ([0073]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use quantum dots in  the first color conversion layer and the second color conversion layer instead of phosphor in the device of KAMURA according to the teaching of KIM in order to have improved light emitting efficiency, Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claims 6 and 17, Figure 22 of KAMURA discloses that the light emitting display device according to claim 4 (or claim 15), wherein the first light emitting element, the second light emitting element and the third light emitting element are configured to emit blue light ([0003]), and wherein the first color filter (141) comprises a red color filter and the second color filter (151) comprises a green color filter ([0119]).

KAMURA does not teach wherein each of the first color conversion layer and the second color conversion layer comprises a combination of red quantum dots and green quantum dots.

However, KIM is a pertinent art which teaches a light emitting structure, wherein Figure 17B and 19 of KIM disclose a light emitting display device ([0128]) comprising: a display element layer comprising a plurality of light emitting elements (with C1, C2 and C3), wherein a first wavelength conversion layer (151a), a second wavelength conversion layer (151b) and a third wavelength conversion layer (151c) over the emitting device ([0047]). KIM further teaches that the wavelength conversion layers 151a, 151b, and 151c may include various wavelength conversion materials such as a phosphor or a quantum dot ([0073]) and mixing phosphors to emit white light ([0087]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use mixing of different materials such as each of the first color conversion layer and the second color conversion layer comprises a combination of red quantum dots and green quantum dots in the device of KAMURA according to the teaching of KIM in order to produce different colors.


Claims 8 and 19  are rejected under 35 U.S.C. 103 as being obvious over KAMURA et al (US 20160372528 A1) in view of Bibl et al (US 20140367633 A1).

Regarding claims 8 and 19, Figure 22 of KAMURA does not teach that the light emitting display device according to claim 1 (or claim 12), further comprising: a capping layer between the first color conversion layer and the first color filter.

However, Bibl is a pertinent art which teaches a display device, wherein Figure 12 of Bibl teaches a light scattering layer (310) over an insulating layer (322) in a pixel area and surrounded by a partition wall (202), wherein  a color filter (328) over the light scattering layer (310). Bible further teaches a capping layer (324) between a color filter (328) and a light scattering layer (310) in order to protect the light scattering layer (310) ([0102]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting display device of KAMURA with capping layers, wherein a first capping layer is between the first color conversion layer and the first color filter according to the teaching of Bibl in order to protect the under laying layers such as the light scattering layers or light conversion layers ([0102] of Bible).


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813